Citation Nr: 9915260	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-03 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a hernia.


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1941 to 
November 1945 and from September 1950 to June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision denied the 
appellant's claim for service connection for a hernia.  

The Board notes that the appellant has pursued this appeal 
without the assistance of a representative.  While the 
appellant is free to proceed in this manner, the Board 
reminds him that assistance, and representation, is available 
from any number of accredited veterans' service 
organizations.


FINDINGS OF FACT

1.  There is no competent medical evidence of a current 
hernia disorder.

2.  The veteran has not presented a plausible claim for 
service connection for a hernia.


CONCLUSION OF LAW

The appellant has not presented a well-grounded claim for 
service connection for a hernia. 38 C.F.R. §§ 3.303, 3.304 
(1998); 38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded." 38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation. See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Secretary's duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1998) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Where the determinative issue involves either medical 
etiology (such as with respect to a nexus between a current 
condition and an inservice disease or injury) or a medical 
diagnosis (such as with respect to a current disability), 
competent medical evidence is required to fulfill the well-
grounded claim requirement of section 5107(a) -- that is, 
that the claim is plausible or probable.  See Johnson v. 
Brown, 8 Vet. App. 423, 426 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).

The veteran in this case is essentially claiming that he 
currently has a hernia caused by an injury or disease 
incurred during his active duty military service.  
Accordingly, the determinative issues presented by this claim 
are: (1) whether the veteran incurred an injury or disease 
during his active duty service; (2) whether he currently has 
a hernia; and if so, (3) whether the current disability is 
etiologically related to his active duty military service.  
The Board concludes that medical evidence is needed to lend 
plausible support for the second and third issues presented 
by this case because they involve questions of medical fact 
requiring medical knowledge or training for their resolution.  
Caluza, 7 Vet. App. at 506; see also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu, 2 Vet. App. at 494-95.  

After a thorough review of the veteran's claims file, the 
Board concludes that the veteran has failed to meet his 
initial burden of presenting evidence that his claim for 
service connection for a hernia is plausible or otherwise 
well grounded. See Rabideau, 2 Vet. App. 141.  

Although the veteran has alleged that he currently has a 
hernia, there is no medical evidence of record showing a 
diagnosis for this condition.  The veteran's most recent VA 
general medical examination, performed in October 1996, noted 
that he was "negative" for hernias.  The report of his 
previous VA general medical examination, dated May 1993, was 
also negative for a hernia.  The veteran's post service 
medical records, dated June 1980 through May 1996, are also 
silent as to any treatment for or diagnosis of a hernia.  The 
report of an upper gastro-intestinal series, dated August 
1988, noted that the veteran was without hiatal hernia.  
Accordingly, there is no competent medical evidence of a 
hernia.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (absent "proof of a present disability there can be 
no claim").  See also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (wherein the United States Court of Appeals 
for the Federal Circuit recognized as "rational" VA's long-
standing requirement that service connection be granted only 
in cases of currently existing disability, even where not 
specifically required by statute).

Since the veteran has not met his burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded, it must 
be denied. See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if 
a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it).

Where the veteran has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded, the VA 
has no duty to assist him in developing facts pertinent to 
his claim, including no duty to provide him with another 
medical examination. 38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau, 2 Vet. App. at 144 (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, where a claim is not well grounded it 
is incomplete, and depending on the particular facts of the 
case, VA may be obliged under 38 U.S.C.A. § 5103(a) to advise 
the claimant of the evidence needed to complete his 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette, 8 Vet. App. at 78.  Here, 
unlike the situation in Robinette, the veteran has not put VA 
on notice of the existence of any specific, particular piece 
of available evidence that could make his claim well 
grounded.  See also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  Accordingly, the Board concludes that VA did not fail 
to meet its obligations under 38 U.S.C.A. § 5103(a) (West 
1991).

Regulations affording the veteran the benefit of the doubt, 
as provided by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
do not apply where the appellant has not submitted a well-
grounded claim.  Holmes v. Brown, 10 Vet. App. 38 (1997).


ORDER

Because it is not well grounded, the veteran's claim for 
service connection for a hernia is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

